Order filed December 3, 2020.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00445-CV
                                  ___________
        IN THE INTEREST OF G.S. AND T.S., MINOR CHILDREN


                    On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010310


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 310th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On November 3, 2020, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM



Panel Consists of Chief Justice Frost and Justices Jewell and Poissant.